Citation Nr: 1137084	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  10-21 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for residuals of a left thumb injury (hereinafter referred to as residuals of a left hand injury).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan
INTRODUCTION

The Veteran served on active duty from February 1962 to February 1964.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

During the current appeal, and specifically in July 2011, the Veteran testified at a hearing conducted at the Nashville RO before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2010) and is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  In the April 2010 Statement of the Case (SOC), the RO reopened the claim seeking service connection for an injury to the left hand and denied the claim on the merits.  Regardless of the RO's decision to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claim of entitlement to service connection for an injury to the left hand has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  

The Board also observes that additional evidence, in the form of a private treatment record dated in August 2010, has been received, which was not previously considered by the RO.  However, the Veteran, through his representative, waived the RO's initial consideration of the evidence in July 2011.  Therefore, the Board will consider this newly obtained evidence and proceed with a decision with respect to the Veteran's application to reopen his claim.  See 38 C.F.R. § 20.1304(c)(2010).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claim for service connection for residuals of a left hand injury has indeed been received.  Thus, the Board is granting this aspect of the appeal.  The underlying de novo claim for service connection for residuals of a left thumb injury, however, is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  A June 1971 rating decision denied service connection for residuals of an injury of the left hand on the basis that the Veteran was not shown to have a current disability that was incurred in, or causally or etiologically related to his military service or had existed continuously since separation.  

3.  The evidence received since the June 1971 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a left hand injury and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The June 1971 rating decision which denied service connection for residuals of an injury of the left hand is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.303, 20.1100 (2011).  
2.  The evidence received subsequent to the June 1971 rating decision is new and material, and the previously denied claim for service connection for residuals of an injury of the left hand is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  
Here, however, the Board is reopening the Veteran's previously denied claim for service connection for an injury to the left hand.  Therefore, any defect in the notice letter-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-in this appeal cannot be prejudicial to him because the Board is granting his appeal in full.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claim to Reopen

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In the current appeal, the Veteran contends that he injured and developed his left hand condition during his period of active service, and he has continued experiencing problems with his left hand, specifically his left thumb, since his separation from service.  In this regard, the Board notes that service connection for injury of the left hand was first denied by the RO in the June 1971 rating decision.  Notice of this denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C. § 4005 (c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1979).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2010).  

According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 1971 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for a left hand injury was last previously considered and denied in the June 1971 rating decision.  The evidence associated with the Veteran's claims file at the time of the June 1971 rating decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; private medical records issued by various physicians and treatment facilities dated from February 1968 to October 1968; and his April 1971 application seeking service-connected compensation for his left hand condition.  

The service treatment records reflect that the Veteran first presented at the military hospital with complaints of tenderness in the base of his left thumb on June 11, 1962.  While X-rays of the left thumb were shown to be negative, the Veteran's lingering complaints of tenderness in his left thumb joint were documented in a following clinical note dated on June 19, 1962.  He was later treated for a left wrist sprain at the U.S. Army Dispensary in November 1963.  However, the Veteran did not report any problems with his upper left extremity at his January 1964 separation examination, and the clinical evaluation of his upper extremities was shown to be normal at this examination.  The majority of the post-service medical records associated with the claims file prior to the June 1971 rating decision focus on the Veteran's right hand condition.  However, during a September 1968 treatment visit, the Veteran's private physician E. R., M.D., observed "weakness in abduction of the fingers of the left hand," but observed no impairment of sensation.  

In the June 1971 rating decision, the RO acknowledged the Veteran's in-service treatment for injuries to the left thumb and wrist, but denied service connection for injury of the left thumb on the basis that no residual disabilities were found on his January 1964 separation examination.  

The evidence associated with the Veteran's claims file subsequent to the June 1971 rating decision includes, but is not limited to, medical records issued by various private physicians and health care facilities as well as the VA medical center in Cincinnati, Ohio, dated from August 1971 to September 1972, all of which concern the Veteran's neuromuscular disorder; the April 2009 application seeking to reopen his claim for service connection for a left hand injury; private treatment records dated from February 2006 to January 2009; a photocopy of a photograph reportedly taken of the Veteran during his military years and dated stamped as received by the RO in September 2009; VA treatment records dated in September 2009; a private letters issued by the Veteran's physician M.S., M.D. dated in December 2009 and August 2010; the July 2011 hearing transcript; and the Veteran's own lay assertions.  

The July 1972 Hospital report reflects the Veteran's admission to the VA Hospital in Cincinnati, Ohio, for observation and evaluation of his neuromuscular disease, and documents his complaints of sensory abnormalities, to include weakness in his left hand.  An evaluation of his motor system revealed "hypothenar atrophy" and "some prominence of the tendon" in the left hand, and weakness in all four of his extremities.  Based on his evaluation of the Veteran, the physician diagnosed the Veteran with possible syringomyelia, and further noted the possibility of "peripheral neuropathy and progressive muscle atrophy...."  

As noted above, the Veteran also submitted a copy of a photograph which he claims to be of himself during his military years.  The photograph features the Veteran with his left hand and thumb in a cast, and was reportedly taken in 1962 during his period of service at either Fort Knox, Kentucky or Fort Belvoir, Virginia.  

During his September 2009 VA treatment visits, the treatment provider discussed the Veteran's medical history, noting a history of progressive neurologic weakness that begin in 1968 which initially affected his hands and later affected the lower limbs.  

In the December 2009 letter, the Veteran's private physician, M.S., M.D., documented his discussion with the Veteran and noted that the Veteran reportedly sustained an injury while on active duty in service, and has continued to experience pain in his left thumb and hand since this time.  In the August 2010 letter, Dr. S. wrote that the Veteran suffered an injury during his military service "whereby he sustained a left thumb fracture" and this "injury to his left thumb has progressively worsened over the last 2 years whereby he cannot effectively use his thumb."  According to Dr. S., the Veteran also has a diagnosis of myasthenia gravis, a chronic neuromuscular disorder which renders the muscle weak, and this disorder,  in conjunction with the prior left thumb fracture, has left the Veteran with no practical use of his left hand or thumb.  

In his May 2010 substantive appeal, the Veteran indicated that he injured his left thumb in service, and the residuals sustained from this injury have progressively grown worse since this time.  

During his July 2011 hearing, the Veteran testified that he fell and injured his left wrist and thumb during service, and the military treatment providers put his left hand and thumb into a cast for a period of time.  According to the Veteran, he experienced difficulty using his left hand after the cast was removed and has continued to experience problems with his left hand since this time.  Based on the Veteran's testimony, these problems consist of a curling sensation of the fingers and loss of muscle strength, and result in difficulty picking up objects and writing things down.  See July 2011 Hearing Transcript, pp. 3-5.  Based on testimony provided by the Veteran's wife, certain neurological problems began to manifest after the Veteran injured his left hand, "caus[ing] this nerve through here to tighten up or pull or something."  See Transcript, p. 6.  According to her, the Veteran's neuromuscular disease continued to progress and worsen after his separation from service.  See Transcript, p. 8.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain and weakness in his left hand.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

With these considerations in mind, the Board has reviewed the record, with particular attention to the additional evidence received since the June 1971 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the private medical letters issued by Dr. S. and the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  In the December 2009 and August 2010 letters, Dr. S. indicated that the Veteran sustained a left thumb fracture in service and has continued to experience pain in his left thumb and hand since this time.  During his July 2011 hearing, the Veteran explained how he injured his left thumb in service, and he and his wife discussed how he has continued to experience on-going and residual pain, numbness, and weakness in his left hand since this injury.  The above-referenced private medical letters and the Veteran and his wife's hearing testimony, all of which reflect the Veteran's assertions that he has continued to experience pain and discomfort in his left hand since service, were not of record at the time of the June 1971 rating decision.  

The Veteran is competent and credible with respect to these assertions.  His private treatment records and his hearing testimony relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for the left hand condition.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of a left hand injury is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran contends that he injured his left thumb during service, and continues to experience lingering residuals in his left hand, to include pain, numbness, weakness and other sensory and motor abnormalities, as a result of this injury.  

Turning to the Veteran's service treatment records, his February 1962 enlistment examination is devoid of any signs, notations or complaints of pain or discomfort in the upper extremities.  The clinical evaluation of his upper extremities was shown to be normal, and the Veteran did not report to experience any bone, joint or other deformities or any neurological abnormalities in his medical history report.  As previously discussed above, the Veteran first presented at the military hospital with complaints of tenderness at the base of his left thumb in June 1962, and while X-rays of the left thumb did not reveal any abnormalities, he was provided a splint for his thumb, and continued to experience tenderness in his left thumb joint during a follow up treatment visit dated on June 19, 1962.  A November 1963 clinical note reflects that he was seen at the U.S. Army Dispensary with signs of sprained left wrist.  However, the Veteran did not report any problems with his upper left extremity at his January 1964 separation examination, and the clinical evaluation of his upper extremities was shown to be normal at this examination.  

The post-service medical records reflect that he began experiencing neurological problems in his upper and lower extremities soon after service.  During a September 1968 treatment visit, the Veteran's private physician, Dr. R. examined the Veteran's upper and lower extremities and detected signs of "weakness in abduction of the fingers of the left hand" but no impairment of sensation.  Based on his evaluation of the Veteran, he determined that the Veteran either had one of the various forms of progressive muscular atrophy or one of the peripheral nerve disorders.  Subsequent medical records reflect diagnoses of spinal muscle atrophy and anterior horn-cell disease with diffuse muscular atrophy.  

The Veteran was admitted to the VA hospital in Cincinnati, Ohio in July 1972 for further evaluation and observation of his neuromuscular disorder.  Clinical notations revealed signs of weakness in both the right and left hand, and the sensory examination revealed "impairment of pinprick and cold sensations in hands and forearms...."  After evaluating the Veteran and conducting numerous tests, to include an electromyography and nerve conduction study, a posterior fossa and cervical myelogram, and a muscle biopsy and sural nerve biopsy, the physician diagnosed the Veteran with possible syringomyelia mainly affecting the cervical portion of the spinal cord.  See September 1972 Hospital Summary.  In the summary section, the physician discussed the Veteran's military history, and noted that "he fell several times and sustained injuries to thumb and wrist on both sides."  

The more recent medical records reflect the Veteran's diagnosis of multifocal conduction block neuropathy and treatment he receives for this disorder.  See private treatment records dated from February 2006 to January 2009.  

As previously noted above, the Veteran also submitted letters from his private physician, Dr. M.S., dated in December 2009 and August 2010.  Both these letters document the Veteran's assertions that he sustained a fracture in his left thumb in service, and has continued to experience pain and discomfort in his left hand and thumb since this time.  In the August 2010 letter, Dr. S. indicated that the Veteran's injury to his left thumb had "progressively worsened over the last 2 years whereby he cannot effectively use his thumb."  According to Dr. S., the Veteran's old left thumb fracture in conjunction with his diagnosis of Myasthenia Gravis, a chronic neuromuscular disorder, has left him with "no practical use of his left hand/thumb."  

During his July 2011 hearing, the Veteran testified that he injured his left thumb in service, and continues to experience lingering residuals, to include pain, numbness and weakness in his left hand, as a result.  According to the Veteran, he experiences a curling sensation and loss of muscle strength in his fingers, which leads to difficulty picking up objects and writing things down.  According to the Veteran's wife, the Veteran's neurological problems began to manifest and progress after this injury.  During the hearing, the Veteran also testified that he currently receives social security benefits for his muscle disorder.  See Hearing Transcript, p. 14.  

Based on the evidence of record and testimony provided, it appears that the Veteran's neurological problems may be connected to his left hand condition.  However, it is unclear whether the residual pain, numbness and weakness in his left hand are manifestations of his neurological disorder, lingering residuals of left thumb fracture, or both.  The Veteran has not been afforded a VA examination in connection with his claim for his left hand condition.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  

In this case, given the Veteran's service treatment records which document the treatment he received in service for his left thumb, the private treatment letters issued by Dr. M.S. discussing his in-service left thumb injury and the pain and discomfort he has experienced as a result, multiple diagnoses of neurological disorders and the Veteran lay assertions regarding on-going residual symptoms of pain, numbness and weakness in his left hand since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to the likelihood that the current left hand condition had its onset during active service is necessary to decide the claim.

Also, the record reflects that the Veteran currently receives social security benefits for his muscle disorder.  However, the Veteran's Social Security Administration (SSA) records are not associated with the claims file.  When VA has notice that the Veteran is receiving disability benefits from the SSA, and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA emphasizes the need for VA to obtain records from other government agencies.  See 38 U.S.C.A. §5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  The RO should request copies of the Veteran's SSA medical records used in the determination of benefits made by SSA.  

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should obtain the SSA records pertinent to the Veteran's claim for Social Security disability benefits, including medical records relied upon concerning that claim and associate them in the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Then, the AMC/RO should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any disorder of the left hand (to include the left thumb) that may be present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  Specifically, the examiner should take note of service treatment records dated in June 1962 and November 1963, which document the Veteran's complaints of tenderness in his left thumb, as well as treatment provided for his left thumb and wrist.  The examiner should also take note of the December 2009 and August 2010 letters issued by Dr. M.S.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current left hand disability and provide diagnoses for all identified disabilities-including any orthopedic or neurological disorders found.  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise related to the in-service episodes of left thumb symptomatology.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for residuals of a left hand (including a left thumb) injury.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2010).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


